PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 11-3257
                                    ________________

                  In Re: PHILADELPHIA NEWSPAPERS, LLC, et al.

                                                         Debtors

                                   Vahan H. Gureghian, Danielle Gureghian, and
                                   Charter School Management, Inc.,

                                                         Appellants

                                    ________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-10-cv-07098)
                      District Judge: Honorable Eduardo C. Robreno
                                    ________________

                                  Argued May 23, 2012


             Before: AMBRO, FUENTES and HARDIMAN, Circuit Judges

                               (Opinion filed July 26, 2012)


                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

              IT IS NOW ORDERED that the published Opinion in the above case filed
July 26, 2012, be amended as follows:

                On page 11, footnote 10, penultimate line, delete ”). He stated: “, and put
in its place “. . . ”. Insert a close-parenthesis after “ends.”. Finally, delete “Id.” The
phrase will read: “which sat as an appellate court in this case. . . . [P]lenary review would
better serve these ends.”)



                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge

Dated:        October 25, 2012
MB/cc:        David A. Barnes, Esq.
              Edmond M. George, Esq.
              Sunish Gulati, Esq.
              Abid Qureshi, Esq.




                                             2